Locher, J.,
dissenting. I cannot agree that the alleged “interest” charges collected from the customers of appellee that exercise their option to purchase should not be taxable. Therefore, I respectfully dissent.
There is a clear distinction among a normal purchase with financing, a general leasing arrangement and a leasing arrangement with the option to purchase. I would agree that where financing is provided in a normal purchase installment plan, the financing charges or interest would not be a part of the price for state tax purposes. That is simply a charge for the use of money. However, in a general leasing transaction, a lessee pays no interest because there is generally no amount financed or loan made.
Under this unique procedure employed by appellee, it collects “interest” charges on past rental payments made by lessees that exercise their option to purchase despite the fact that during the rental period no amount is financed and no loan is made. How can there be any interest charged on these rental payments? As appellee’s witness admitted, if a lessee never decides to purchase the equipment, it never pays any interest.
Prior to the decision to exercise the option to purchase, a lessee that does exercise the option stands in the same shoes as a lessee that never decides to purchase the equipment. Lessees are charged only in the event the option to purchase is exercised. This added “charge” at the time of the sale should be included as part of the “price” and be subject to taxation.
Appellee cites Columbia Gas of Ohio, Inc. v. Lindley (Feb. 10, 1981), Franklin App. Nos. 79AP-879 through 79AP-882, unreported, which the BTA relied upon in support of its decision in the instant action. In that case, the court relied on the fact that the “interest” charge was part of a service charge which was required to be paid during the term of the lease for the use of money. The charges in the cause sub judice are in no way related to the use of money. It is merely a charge which is required to be paid when a lessee exercises its option to purchase the leased equipment. Simply identifying a charge as interest is not enough. An interest charge should, in fact, be an interest charge. The majority overlooks the fact that labels can be misleading.
I find these charges to be taxable under R.C. 5739.01(H) as part of the price of the equipment sold. The decision of the BTA should be reversed as unreasonable and unlawful.
Douglas, J., concurs in the foregoing dissenting opinion.